Citation Nr: 1605887	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-18 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on March 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Gainesville, Florida, Department of Veterans Affairs (VA) Medical Center (MC).

In his July 2011 substantive appeal, the Veteran requested a hearing in Washington, DC, before a Veterans Law Judge.  The Veteran was scheduled for such hearing to occur in March 2012, and he was sent appropriate notification.  However, in March 2012, VA received written correspondence from the Veteran indicating that he would not attend the scheduled hearing, and since then, he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  Prior to March 2011, the Veteran had been receiving ongoing VA treatment, and he had no form of health insurance.

2.  The Veteran was treated at a private emergency medical facility (Baptist Medical Center in Jacksonville, Florida) on March 11, 2011, for abdominal pain and chest pain, which were symptoms unrelated to an accident or work-related injury.

3.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility/provider was not feasibly available.

4.  The Veteran is financially liable for the emergency treatment provided on March 11, 2011.

CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for services rendered by non-VA providers on March 11, 2011, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2015).  Here, there is no indication that the Veteran's private treatment on March 11, 2011, was authorized by VA in advance of this particular treatment or within 72 hours thereafter.

Congress, however, has authorized the payment or reimbursement for unauthorized emergency medical treatment of veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Section 1728 applies to veterans who, among other criteria, have sought emergency treatment related to service-connected disability.  Here, the Veteran is service connected for a mood disorder, and the treatment at issue was not related to that service-connected disability.  As such, 38 U.S.C.A. § 1725, which governs payment where a veteran has not been granted service connection for a certain condition or is not in receipt of total compensation, is applicable in this case.

Payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for emergency services may be made only if all of the following conditions are met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

The Veteran contends that on March 11, 2011, he experienced chest pains, called a VA facility, and spoke with a nurse who essentially advised him to go to the local emergency room because his doctor was not available; thus, the Veteran asserts that VA should grant him payment or reimbursement for treatment rendered in accordance with that advice.  See May 2011 notice of disagreement and July 2011 substantive appeal.

The evidence shows that the Veteran sought treatment on March 11, 2011, at 10:15 P.M., at Baptist Medical Center in Jacksonville, Florida, where he was treated by an emergency physician, and obtained imaging studies, for abdominal/epigastric pain and chest pain.  The physician made the following notes: "labs unremarkable, exam benign, and possible reflux vs. gastritis."

Regarding the criteria in 38 C.F.R. § 17.1002, the record reflects that the Veteran was receiving ongoing VA treatment in the two years prior to his seeking care at the private facility on March 11, 2011 (see, e.g., VA treatment records from January 2011); his symptoms on March 11, 2011, were not related to an accident or work injury; he had no health insurance coverage (see Baptist Medical Center claim form listing only VA under payer name); and he incurred, and is therefore financially liable for, medical expenses for emergency care that he received on March 11, 2011.  Further, the treatment at issue was provided at facility held out as providing emergency care to the public, and the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, as is discussed above.  Thus, this case turns on whether the Veteran's treatment on March 11, 2011, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether VA or other federal facility/provider was feasibly available.

According to Google Maps, the VAMCs closest to the Veteran's Jacksonville residence are in Lake City, Florida (approximately 61 miles away), Gainesville, Florida (70 miles), and Orlando, Florida (147 miles), and the Baptist Medical Center is only about 10 miles away from the Veteran's residence.  

Given the evidence showing that the Veteran sought VA advice regarding chest pains and was advised to seek emergency care, the Board finds that, on March 11, 2011, the Veteran was experiencing a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Furthermore, given the time (10:15 P.M.) at which the Veteran was seen at the private emergency room and the distance of the nearest available VA medical facility (approximately 61 miles from the Veteran's residence) that could provide emergency treatment and that the Veteran's doctor was unavailable, the Board finds that a VA facility offering such emergency treatment was not feasibly available.

Therefore, the Board concludes that the evidence satisfies the conditions set forth in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred on March 11, 2011, at Baptist Medical Center in Jacksonville, Florida, is warranted.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred on March 11, 2011, at Baptist Medical Center in Jacksonville, Florida, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


